

117 HR 1557 IH: Sunshine Forever Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1557IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Crist introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain credits related to solar energy.1.Short titleThis Act may be cited as the Sunshine Forever Act.2.Extension of solar energy credit(a)In generalSection 48(a)(2)(A)(i)(II) of the Internal Revenue Code of 1986 is amended by striking January 1, 2024 and inserting January 1, 2035.(b)Repeal of phaseoutSection 48(a) of such Code is amended by striking paragraph (6).(c)Effective dateThe amendments made by this section shall apply to property the construction of which begins after December 31, 2020.3.Extension of credits with respect to qualified solar electric property and qualified solar water heating property(a)In generalSection 25D(h) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2034, in the case of any qualified solar electric property expenditures and qualified solar water heating property expenditures) before the period at the end.(b)Phaseout not applicableSection 25D(g) of such Code is amended by inserting in the case of any expenditure other than any qualified solar electric property expenditure or qualified solar water heating property expenditure, after For purposes of subsection (a),. (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.